Opinion oe the Court by
Judge Peters:
Tbe only question presented by this appeal is the propriety of the ruling of the court below in refusing to permit the amended answer tendered by appellant to be filed, which necessarily involves the inquiry, whether the facts stated- in the amended answer, constituted a defense to the action.
While the official duties of the presiding judge of the county court required that he should participate actively arranging for the erection of the public buildings of the county, in the appointment of the necessary committee to have the work done in an economical manner, in the best style according to the means appropriated to the object, and to guard the interests of the people of the county, whom he in part represents, and a proper sense of propriety therefore should restrain him from becoming a contractor for the erection of these public works, where his interests would *440conflict witb his official duties. Still as there is no statutory inhibition upon the county judge, and as it is not alleged that he derived any advantage in making the contract from his official position, nor that there was anything unfair in the contract, or that the county could have made a more advantageous contract with any other party, and as the same was approved by the justices of the county court, this court is not authorized to say that such contracts in no case should be allowed to stand. Furthermore it is not alleged in the amended answer that appellant did not get the full benefit of his contract with H. S. Johnson, but from what appears it must be assumed that he by virtue of that contract was authorized, and permitted to proceed with the work, and received the price agreed to be paid for the same by the county court. From what appears, therefore, in the answer, it is far from being manifested that the note sued on was without consideration; but from what is alleged and what is omitted to be alleged it must be taken that the note sued on was executed upon a valuable consideration. Wherefore, as the amended answer did not state facts which constitute a good defense to the action, there was no error in refusing to permit the same to be filed, and the judgment is therefore affirmed.
Murray, Gofer & Read, for appellant.

■Johnson, for appellee.